DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11497344, hereinafter Ritcher 344.

Regarding claims 1 and 11 of instant application, claim 1 of Ritcher 344 recited overlapping claim limitation regarding, “a system of fall back flight control for use in electric aircraft….the system comprising…a flight controller…a control datum…configured to…an output datum…generate an output datum as  a function of the control datum and output datum” as similar in claim scope; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 2 and 12 of instant application, claim 2 of Ritcher 344 recited overlapping the claim limitation regarding, “manual override manipulation of an inceptor stick.”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 3 and 13 of instant application, claim 3 of Ritcher 344 recited overlapping the claim limitation regarding, “manual override manipulation of a throttle”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 4 and 14 of instant application, claim 4 of Ritcher 344 recited overlapping the claim limitation regarding, “flight controller is lost…a maximum amount of time without receiving output datum from the flight controller”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 5 and 15 of instant application, claim 5 of Ritcher 344 recited overlapping the claim limitation regarding, “ the maximum time the actuator waits before detecting communication is lost with the flight controller is configurable.”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 6 and 16 of instant application, claim 1 of Ritcher 344 recited overlapping the claim limitation regarding, “the maximum time the actuator waits before detecting communication is lost with the flight controller is input by a user.”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 7 and 17 of instant application, claim 2 of Ritcher 344 recited overlapping the claim limitation regarding, “the actuator includes a servomotor.”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 8 and 18 of instant application, claim 3 of Ritcher 344 recited overlapping the claim limitation regarding, “ the actuator includes a device configured to convert electrical signals into mechanical movement.”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 9 and 19 of instant application, claim 4 of Ritcher 344 recited overlapping the claim limitation regarding, “ a portion of the aircraft includes a propulsor.”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Regarding claims 10 and 20 of instant application, claim 5 of Ritcher 344 recited overlapping the claim limitation regarding, “ a portion of the aircraft includes a control surface”; however, Ritcher 344 does not further specify a primary mode and a fall back mode.
It would have been obvious for one of ordinary skill in the art at the filing to providing a primary mode as for the function of output datum and a fall back mode as the function of control datum, exhibited also by Ritcher 344, in order to provide fall back control as both desired by Ritcher 344 and applicant’s invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ian Jen/Primary Examiner, Art Unit 3664